Citation Nr: 1711440	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to December 15, 2015 and in excess of 30 percent from that date.

5.  Entitlement to increases in the staged ratings (10 percent prior to May 1, 2013; 30 percent from July 1, 2014 to November 19, 2014 and from March 1, 2015 to December 14, 2015; and 60 percent from December 15, 2015) for osteoarthritis of the left knee, to include residuals of a left total knee arthroplasty (TKA).

6.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis with limitation of extension.

7.  Entitlement to a rating in excess of 10 percent for right knee instability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran had active duty service from February 2003 to May 2004.  She had additional periods of service in the Reserves, including a period of active duty training from May to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an increased rating for left knee osteoarthritis and granted an increased rating, to 10 percent, for pes planus with plantar warts, effective March 9, 2010 (the date of receipt of the Veteran's claim for increase).  In a January 2015 decision, the Board denied a compensable rating for plantar warts of the feet and remanded the matters of increased ratings for bilateral pes planus and osteoarthritis of the left knee.  

Review of the record shows that the Veteran has been granted temporary total ratings under 38 C.F.R. § 4.30 (surgical treatment necessitating convalescence) and 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5055 (knee replacement) for her left knee osteoarthritis status post total left knee arthroplasty from May 1, 2013 to June 30, 2014 and from November 20, 2014 to February 28, 2015 (the 30 percent rating was assessed from July 1, 2014 and March 1, 2015 following the expiration of the temporary total ratings and an increased 60 percent rating was granted from December 15, 2015).  Review of the record also shows that the Veteran has been assigned staged ratings of 10 percent prior to December 15, 2015 and in excess of 30 percent from that date for bilateral pes planus.  As total ratings are the maximum schedular ratings available, the periods during which the Veteran was awarded temporary total ratings are not for consideration by the Board.  However, the Veteran has continued to disagree with the less than total staged ratings for her left knee disability and bilateral pes planus.  As such, the claims have been phrased to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

These matters also come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision which reopened and denied the claim of service connection for a right ankle disorder, an April 2015 rating decision which granted separate 10 percent ratings for right knee osteoarthritis with loss of extension and right knee instability from December 1, 2014 (the date of receipt of the Veteran's claim for increase for her right knee osteoarthritis) and denied entitlement to TDIU and an August 2015 rating decision which denied service connection for left hip and right shoulder disabilities.  

With regard to the issue of service connection for a right ankle disorder, the RO reopened the claim and decided it on the merits.  Notwithstanding, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The petition to reopen the claim of service connection for a right ankle disorder is addressed herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 Board decision denied the Veteran's claim of service connection for a bilateral ankle disability based essentially on a finding that there was no evidence of current bilateral ankle disability or any evidence that such disability was related to service.  

2.  Evidence received since the February 2008 Board decision shows that the Veteran has right ankle osteoarthritis and she now alleges a secondary service connection theory of entitlement (that her right ankle disorder is due to or aggravated by her service-connected lower extremity disabilities (both knees and feet)); relates to an unestablished fact necessary to substantiate a claim of service connection for a right ankle disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right ankle disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an unappealed rating decision on a claim is final based on the evidence of record when it was made, and the claim may not thereafter be reopened or allowed except as otherwise provided by law.  38 U.S.C.A. § 7105.  Decisions by the Board are final.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 2008 Board decision denied the claim of service connection for a bilateral ankle disorder because there was no evidence of a current disorder of either ankle or evidence that such disability, if any, was related to service.

Evidence received in conjunction with the application to reopen includes April 2010 and December 2015 VA examination reports which show a diagnosis of right ankle osteoarthritis.  Accordingly, the Board finds that the evidence added to the record since the February 1980 Board decision addresses an unestablished fact necessary to substantiate the claim of service connection for a right ankle disorder and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for a right ankle disorder may be reopened.

De novo review of the claim for service connection for a right ankle disorder is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a right ankle disorder is granted.


REMAND

Further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.

Regarding the reopened claim of service connection for a right ankle disorder and the claims of service connection for left hip and right shoulder disorders; the Veteran contends that these disorders are due to or aggravated by her service-connected bilateral lower extremity disabilities (knees and feet).  A December 2015 VA examination report notes that the "current severity" of the Veteran's right ankle disorder is "greater" than the baseline; however, no nexus opinion is provided.  In addition, in a July 2016 addendum opinion, the examiner noted the Veteran's chronic right ankle, left hip and right shoulder conditions and opined that it is "less likely than not" that these disorders are caused or aggravated by her service connected knee disabilities.  However, the explanation of rationale for these opinions notes only that the Veteran's knee condition did not cause her right ankle, left hip and right shoulder disorders and provides no explanation as to why her knee disabilities (and resulting fall) did not aggravate her right ankle, left hip and/or right shoulder disorders.  As such, these opinions are inadequate for rating purposes and remand for more complete VA opinions is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the increased rating claims, the Veteran underwent a VA foot and knee examinations most recently in December 2015.  With consideration of recent case law, the Board finds that the December 2015 VA examination reports are inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)).  As the December 2015 VA examination reports do not present all of the necessary findings, a new examination is necessary to decide the claims.  Further, remand is also necessary to obtain a retrospective assessment of the Veteran's bilateral pes planus and ranges of left knee motion during the appeal period from the date of her March 9, 2010 claim for increase (with the exception of the periods when she was assigned temporary total ratings for convalescence as a result of left knee surgery).  

Finally, in her VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran claims that she last worked on September 30, 2014 and is prevented from securing or following any substantially gainful employment as a result of her service-connected bilateral knee disabilities (in her March 2016 substantive appeal in connection with her TDIU claim, she reported that she is unable to work because of her multiple service connected conditions and chronic pain syndrome secondary to these conditions).  In this regard, it is noted that the increased rating claims include the issue of entitlement to a TDIU where, as here, the Veteran is unemployed and reports that she is unable to work due to her service-connected lower extremity disabilities (knees and feet).  Prior to December 15, 2015, with the exception of the periods when a temporary total convalescence rating had been assigned, even with consideration of bilateral factor, the Veteran did not meet the schedular requirements for TDIU.

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board cannot grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.

The December 2015 VA knee and foot conditions examination reports include the opinion that when the Veteran "returns to [her] usual day to day environment/activities, the Veteran could potentially have further limitation in range of motion, potentially have an increase in the amount of pain and potentially have further decrease in range of motion, functional capacity during flare ups and/or with repetitive motion/use over time" (the examiner was unable to estimate the degree of additional loss without resorting to mere speculation.)  

In light of the above, remand is necessary to obtain an opinion as to the combined occupational impact of the Veteran's service-connected disabilities and for referral to the Director, Compensation Service to consider entitlement to a TDIU under 38 C.F.R. § 4.16(b) prior to December 15, 2015.

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to provide the following information:

a. Can she identify the type of Master's degree she received?
b. Can she describe with more specificity her work duties as a secretary for her former employer (as reported on her VA Form 21-8940)?
c. Can she provide documentation from her former employer regarding the impact of her disabilities on her job?  
d. Can she elaborate on her report on her VA Form 21-8940 that she lost "6 months" of work time due to illness?
e. Can she reconcile her report on her VA Form 21-8940 that she did not leave her last job because of her disabilities with her statements in connection with her substantive appeal that her service-connected conditions caused her "to consider retiring on disability after 30 years on the job and at the age of 55."  If she did take disability retirement, please request that she provide documentation. 

2.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her right ankle, left hip and right shoulder disorders and the severity of her bilateral pes planus and knee disabilities.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Service Connection

a)  Please identify (by medical diagnosis) each disability entity of the right ankle, left hip and right shoulder. 

b)  For each diagnosed disability of the right ankle, left hip and right shoulder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service?  

c)  If the response to (b) is no, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the right ankle, left hip and/or right shoulder is either (i) caused OR (ii) aggravated (permanently worsened) by the Veteran's service-connected lower extremity disabilities (bilateral pes planus and knees)? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

d)  If aggravation of any diagnosed disability by the Veteran's service-connected disabilities is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

In providing the requested opinions, the examiner should consider, and comment upon as necessary, the Veteran's assertions of increased right ankle, left hip and right shoulder impairment after falling due to her knee disabilities and the February 2015 emergency department medical records in connection with treatment after a fall.

Increased Rating

a)  Please conduct range of motion testing of each foot and knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  It is also requested that the examiner assess the results of bilateral pes planus and left knee range of motion testing for pain (i) on passive motion, (ii) on weight-bearing, and (iii) on nonweight-bearing based on the evidence of record during the appeal period since receipt of the Veteran's March 9, 2010 claims for increase of her bilateral pes planus and left knee disabilities when she was assigned less than the maximum schedular evaluation for left knee range of motion (i.e., 10 percent from March 9, 2010 to April 30, 2013, 30 percent from July 1, 2014 to November 19, 2014 and 30 percent from March 1, 2015 to December 15, 2015, when the scheduler rating was increased to the currently assigned 60 percent).  If such assessment cannot be made, the opinion provider is requested to explain why such information cannot be provided.

c)  The examiner should describe the Veteran's functional impairment from her service-connected disabilities (left knee osteoarthritis status post left TKA, bilateral pes planus, right knee osteoarthritis with limitation of extension, right knee instability, hypertension, bilateral plantar warts and residuals of left knee scar, status post left TKA) and furnish an assessment (without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities she would be able to participate in from a medical standpoint, if any.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups and knee weakness and giving way and inability to walk), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  For the period prior to December 15, 2015 (from September 30, 2014, when the Veteran last worked, to December 15, 2015, when she first met the minimum schedular requirements for TDIU), please refer the claim for TDIU to the Director, Compensation Service, to determine whether an extra-schedular TDIU rating is warranted at any time between September 30, 2014 and December 15, 2015 (with the exception of the periods when she was assigned temporary total ratings for convalescence).  In so doing, the AOJ should note the information concerning the Veteran's education and past work experience and the impact her service-connected disabilities reportedly have on her employability.

5.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


